MEMORANDUM **
Former Ada County Jail inmate Michael Edward Harke appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that Ada County and its officials violated his constitutional rights. We have jurisdiction un-' der 28 U.S.C. § 1291. We review de novo the district court’s ruling on cross-motions for summary judgment, Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir.2011), and we affirm.
The district court properly granted summary judgment to Ada County and its officials because Harke failed to raise a genuine dispute of material fact as to whether defendants acted with deliberate indifference to his safety or serious medical needs when they inadvertently distributed used razors to detainees. See Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017-18 (9th Cir.2010) (prison officials can only be liable where pretrial detainee shows that officials knew of and disregarded an excessive risk to pretrial detainee’s health or safety; showing of medical malpractice or negligence is insuf*553ficient to establish a constitutional deprivation); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir.2011) (“To survive summary judgment, a plaintiff must set forth non-speculative evidence of specific facts, not sweeping eonelusory allegations.”).
We reject as without merit Harke’s arguments that the district court failed to rule on his status as a non-prisoner, or that the district court improperly assigned his action to a district judge.
We do not consider issues and arguments incorporated by reference on appeal. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.